Citation Nr: 1218043	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extension of a temporary total disability rating based on surgical or other treatment necessitating convalescence for residuals of fracture of the left carponavicular bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

The Board remanded this matter in November 2010 to obtain a letter sent by the Veteran's VA physician to his place of employment regarding his recovery from surgery.  The RO attempted to obtain this record.  Thereafter, the RO continued the denial of the claim as reflected in the November 2010 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in the November 2010 remand it was determined that additional development was necessary in order to attempt to obtain a letter from the Veteran's VA physician to his employer, the United States Postal Service (USPS), indicating that the Veteran required an additional six months of leave for convalescence.  The November 2010 remand also directed the RO/AMC to request the John L. McClellan VA Medical Center to submit all treatment records from January and February 2008 and any letters written by VAMC staff on the Veteran's behalf to his employer, and to ask the Veteran to submit any letters in his possession written by VAMC staff on his behalf to his employer.  The RO/AMC sent a request to the John L. McClellan VA Medical Center to submit all treatment records from January and February 2008 and any letters written by VAMC staff.  The relevant VA treatment records were associated with the record.  The Board observes that the letter discussed by the Veteran was not in these records.  In addition, the RO/AMC sent a letter to the Veteran requesting that he resubmit any letters written by the VAMC staff on his behalf.  The Board finds that the RO/AMC substantially complied with the Board's remand request.  

Nonetheless, the Board finds that not all avenues have been exhausted in attempting to obtain the referenced VAMC staff member letter.  The Veteran indicated that his VA physician submitted this letter to his former employer, the United States Postal Service.  The Board notes that earlier, in October 2008, the RO had contacted the local United States Postal Service where the Veteran had previously worked to obtain employment information.  However, the record shows that VA has not contacted the Postal Service in an attempt obtain a copy of the purported VAMC staff member letter to the USPS.  The Board has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).   There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, VA should contact the Veteran's former employer to attempt to obtain a copy of the purported letter from the Veteran's VA physician to the USPS regarding the Veteran's need for convalescence following surgery on his left wrist.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's former employer, the United States Postal Service, and attempt to obtain a copy of any letter received from VAMC medical staff with respect to the Veteran's need for convalescence following left wrist surgery in 2007.  

If this letter is not available, obtain written confirmation of that fact.  After the above steps have been taken, if VA concludes that it is reasonably certain that further efforts to obtain the purported VAMC staff member letter would be futile, VA must provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must specify the record VA was unable to obtain as the purported "VAMC staff letter to the USPS regarding the Veteran's need for convalescence following surgery on his left wrist in 2007," and provide an explanation of the efforts VA made to obtain the record, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


